Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.
 Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse as mentioned in the previous office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 2006/0276095) in view of Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435).
Dua et al. (US 2006/0276095) disclose a method of making a non-woven fabric article, comprising:
(a) providing a screen mold 22, 26 made of a non-pliable material, the screen mold having an annular surrounding wall that defines an internal space and a plurality of screen holes that extend through the annular surrounding wall and spatially communicate with the internal space (fig. 2; paragraph [0022]; mold is made of metal and thus is non-pliable; fig. 2 shows annular surrounding wall; screen holes in mesh 26 and in frame 22 as shown in fig. 2); the screen mold 22, 26 connected to a mold-operating device 38 that includes a linear-moving member 38 (paragraph [00025], multi-axis robot 38);

(c) evacuating air from the internal space via a suction device 32 to form the melt-blown fabric material into the fabric article (paragraph [0024]); and
(Claim 3) wherein the screen mold has a shape of a human body part, and the fabric article is a breathable garment (paragraphs [0008], [0014]).
However, Dua et al. (US 2006/0276095) does not disclose the mold-operating device including a rotating member, the rotating member extending through the screen mold; actuating the mold- operating device so as to linearly move the screen mold through the linear-moving member and to rotate the screen mold about a rotation axis through the rotating member; curing the melt-blown fabric material; or the fabric article having a plurality of breathable holes that correspond in position to the screen holes and that extend inwardly to the internal space.
Chang et al. (US 2012/0025410) discloses a method (figs. 1-4) of making a non-woven fabric article, comprising providing a mold 120; disposing a melt-blown fabric material over the mold (paragraph [0022]); the mold 120 connected to a mold-operating device 110 that includes a linear- moving member and a rotating member; and actuating the mold-operating device 110 during the disposition of the formable material so as to linearly move the mold 120 through the linear-moving member and to rotate the mold about a rotation axis through the rotating member (paragraphs [0022] - [0023]).
Fine et al. (US 4,223,101) discloses a method of making a non-woven fabric article (col. 1, lines 11-34; making cloth like air permeable structures by depositing filamentous particles), comprising:

Englebert et al. (US 4,741,941) disclose a method of making a non-woven fabric article (abstract), comprising:
(a) providing a screen mold 48 having an annular surrounding wall that defines an internal space (fig. 5) and a plurality of screen holes 61 (alternative screen mold embodiment in fig. 6) that extend through the annular surrounding wall and spatially communicate with the internal space (figs. 5-6, when screen mold embodiment in fig. 6 is used in the apparatus of fig. 5);
(b) disposing a melt-blown fabric material via melt-blowing die 64 over the annular surrounding wall and the screen holes of the screen mold (figs. 1, 6; col. 8, lines 22-33); and
(c) evacuating air from the internal space via a suction device 62 to form the melt-blown fabric material into the fabric article (fig. 5; col. 8, lines 33-38), the fabric article (fig. 12) having a plurality of breathable holes 100 that correspond in position to the screen holes 61 and that extend inwardly to the internal space (figs. 5-6, 12; col. 8, lines 33-38; col. 9, lines 8-13; the holes 100 are apertures formed as a result of the pressure differential applied by the suction device 62; fig. 12 shows the breathable holes 100 extend through the fabric article and thus the breathable holes formed by suction device 62 would extend to the internal space in fig. 5).
	Onwumere (US 5,100,435) discloses a method of making a non-woven fabric article (abstract), comprising:

(b) disposing a melt-blown fabric material via melt-blowing die 14 over the annular surrounding wall (fig. 1; col. 8, lines 10-23); and
(c) evacuating air from the internal space via one or more vacuum boxes, followed by curing the melt-blown fabric material so as to form the melt-blown fabric material into the fabric article (fig. 1; col. 8, lines 10-23; col. 9, line 9-57).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the mold-operating device of Dua et al. (US 2006/0276095) with a rotating member, as recited by Chang et al. (US 2012/0025410), because such a modification is known in the art and would provide an alternative configuration for the mold-operating device capable of actuation of the mold- operating device so as to linearly move the screen mold through the linear-moving member and to rotate the screen mold about a rotation axis through the rotating member thereby providing more control of the disposing of the melt-blown fabric material; to further modify the rotating member to extend through the screen mold, as disclosed by Fine et al. (US 4,223,101), because such a modification is known in the art and would provide an alternative configuration for the rotating member known to be operable in the art; to further modify the screen mold with screen holes, as recited by Englebert et al. (US 4,741,941), because such a modification is known in the art and would provide an alternative configuration for the screen mold capable of producing a fabric article having a plurality of breathable holes that correspond in position to such screen holes; and to further modify the method with curing the melt-blown fiber material after formation by the suction device, as disclosed by Onwumere (US 5,100,435), because such a modification is known in the art and would provide an alternative configuration for the method capable of producing a cured product.
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 2006/0276095) in view of Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435) as applied to claims 1, 3 and 8 above, and further in view of Rones et al. (US 2014/0007393).
Dua et al. (US 2006/0276095) discloses the method substantially as claimed, as mentioned above, and further discloses making a non-woven product for an upper human body part (paragraph [0002], headwear, shirts and jackets), and varying the thickness of the product (paragraph [0030]). However, Dua et al. (US 2006/0276095), Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435) do not disclose the further limitations of claim 4.
Rones et al. (US 2014/0007393) discloses a screen mold having screen holes which correspond in position to axillary regions of a product and are distributed more densely than screen holes which correspond in position to the remaining regions of the product to vary the density of the product (paragraphs [00212], [0046]-[0048]; fig. 5).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the human body part screen mold of Dua et al. (US 2006/02 76095) to be an upper human body part screen mold because Dua et al. (US 2006/0276095) discloses that headwear, shirts and jackets can be made; and to further modify the screen holes of the screen mold which correspond in position to axillary regions of the human body part to be distributed more densely than .
Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that nothing in Dua discusses or suggests its pump 32 being used to evacuate air from the internal space of the last 20. 
	The Examiner respectfully disagrees.  Dua discloses [0023]-[0024] that vacuum pump 32 is connected to aperture 30 in fluid communication with the interior of frame 22.  Thus, air is evacuated from the interior (internal space) of frame 22 to apply a vacuum at the exterior surface 36 (fig. 2; [0023]-[0024]).
	Applicant argues that Dua teaches that the pump 32 is configured to apply a vacuum at the exterior surface 36 of the last 20 to keep the melt-blown or spunbonded fibers on the last 20 (see Dua, paragraph [0024]). As Dua teaches that a vacuum is applied at the exterior surface 36 of the last 20, any breathable holes formed in the resulting continuous nonwoven covering would be expected to extend outwardly from the interior space of the last 20. Nothing in Dua discusses or suggests forming plurality 
	The Examiner agrees.  Note the limitations of the breathable holes is met by the combination of references of the prior art rejections above.  It should be noted with such combination that while a vacuum is applied at the exterior surface the vacuum force is directed inwardly to the internal space.  When breathable holes are made by a vacuum force as recited by the combination, the result is holes that extend through the fabric article, and thus such holes would extend inwardly to the internal space after being formed by the vacuum force. 
	Applicant argues that the rejection argues that it would be obvious to modify Dua to have a shaft that actuates the last 20 based on Chang, and to have said shaft extending through the last 20 as taught by Fine as such a modification would provide an alternative configuration for the rotating member known to be operable in the art (see Office Action, pages 5 and 6).  However, the rejection only states that modifying Dua based on the teachings of Chang and Fine as being an obvious “alternative configuration”. Therefore, the rejection is improper as it fails to provide a reasonable basis/rational for why one of skill in the art would make the proposed modification of Dua.
	The Examiner respectfully disagrees.  In the non-woven art, it is known to rotate molds for receiving fiber material, as disclosed by Chang and Fine.  Chang and Fine teach different configurations for rotating the mold, and thus it would be obvious that such configuration can be alternatively used for the same purpose, namely rotating the mold.
	Applicant argues that the deposition process of Dua projects melt-blown or spunbonded fibers onto a last 20 while the deposition process of Chang spins plastic melt fibers on the three-dimensional mold 120 (see Dua, Figure 1 and paragraph [0026] and [0032]; see Chang, Figure 1 and paragraph 0022]). In contrast, the deposition process in Fine sprays liquid onto a base to form the fibrous structure 
In response to applicant's argument that Dua, Chang and Fine are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all the references are in the field of applicant’ endeavor, namely making non-woven fabric articles.  It is well known in the art that the fibers can be formed by many different methods.  Dua and Chang each teach melt-blowing fibers.  Fine teach liquid solution spun fibers, and the liquid solution does not stay liquid as it forms fibers.  If the liquid solution remained liquid as asserted by Applicants, then the liquid would merely drip off the collection devices shown in figs. 1 and 4 of Fine and would not form fibers.  Clearly, this is not the case.
Applicant argues that said hollow projections 100 of Englebert extend outwardly from the web 66 and are not holes.
The Examiner respectfully disagrees.  Englebert discloses (figs. 5-6, 12; col. 8, lines 33-38; col. 9, lines 8-13) that the holes 100 are apertures formed as a result of the pressure differential applied by the suction device 62.  Fig. 12 shows the breathable holes 100 extend through the fabric article and thus the breathable holes formed by suction device 62 would extend to the internal space in fig. 5 after applying vacuum from suction device 62).

	The Examiner respectfully disagrees.  Applicant’s argument is conclusory without factual basis.  While the holes would allow suction of air/gas through the holes, there still would be vacuum at the exterior surface as long as vacuum is applied.  Note that figs. 6 and 12 of Englebert show the melt-blown fabric extends into the holes 61 after the breathable holes 100 are formed, and thus the vacuum would still pull on the melt-blown fabric preventing the release thereof from the mold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744